

	

		II

		109th CONGRESS

		1st Session

		S. 654

		IN THE SENATE OF THE UNITED STATES

		

			March 17, 2005

			Mr. Leahy (for himself,

			 Mr. Durbin, Mr.

			 Kennedy, and Mr. Dodd)

			 introduced the following bill; which was read twice and referred to the

			 Committee on Foreign

			 Relations

		

		A BILL

		To prohibit the expulsion, return, or extradition of

		  persons by the United States to countries engaging in torture, and for other

		  purposes.

	

	

		1.Short

			 title

			This Act may be cited as the

			 Convention Against Torture

			 Implementation Act of 2005.

		2.Prohibition on

			 certain transfers of persons

			(a)ProhibitionNo

			 person in the custody or control of a department, agency, or official of the

			 United States Government, or of any contractor of any such department or

			 agency, shall be expelled, returned, or extradited to another country, whether

			 directly or indirectly, if—

				(1)the country is

			 included on the most recent list submitted to Congress by the Secretary of

			 State under section 3; or

				(2)there are

			 otherwise substantial grounds for believing that the person would be in danger

			 of being subjected to torture.

				(b)Exceptions

				(1)Waivers

					(A)AuthorityThe

			 Secretary of State may waive the prohibition in subsection (a)(1) with respect

			 to a country if the Secretary certifies to the appropriate congressional

			 committees that—

						(i)the

			 acts of torture that were the basis for including that country on the list have

			 ended; and

						(ii)there is in

			 place a mechanism that assures the Secretary in a verifiable manner that a

			 person expelled, returned, or extradited to that country will not be tortured

			 in that country, including, at a minimum, immediate, unfettered, and continuing

			 access, from the point of return, to such person by an independent humanitarian

			 organization.

						(B)Reports on

			 waivers

						(i)Reports

			 requiredFor each person expelled, returned, or extradited under

			 a waiver provided under subparagraph (A), the head of the appropriate

			 government agency making such transfer shall submit to the appropriate

			 congressional committees a report that includes the name and nationality of the

			 person transferred, the date of transfer, the reason for such transfer, and the

			 name of the receiving country.

						(ii)FormEach

			 report under this subparagraph shall be submitted, to the extent practicable,

			 in unclassified form, but may include a classified annex as necessary to

			 protect the national security of the United States.

						(2)Extradition or

			 removalThe prohibition in subsection (a)(1) may not be construed

			 to apply to the legal extradition of a person under a bilateral or multilateral

			 extradition treaty or to the legal removal of a person under the immigration

			 laws of the United States if, before such extradition or removal, the person

			 has recourse to a United States court of competent jurisdiction to challenge

			 such extradition or removal on the basis that there are substantial grounds for

			 believing that the person would be in danger of being subjected to torture in

			 the receiving country.

				(c)Assurances

			 insufficientWritten or verbal assurances made to the United

			 States by the government of a country that persons in its custody or control

			 will not be tortured are not sufficient for believing that a person is not in

			 danger of being subjected to torture for purposes of subsections (a)(2) and

			 (b)(2), or for meeting the requirement of subsection (b)(1)(A)(ii).

			3.Reports on

			 countries using tortureNot

			 later than 30 days after the effective date of this Act, and annually

			 thereafter, the Secretary of State shall submit to the appropriate

			 congressional committees a report listing each country where torture is known

			 to be used. The list shall be compiled on the basis of the information

			 contained in the most recent annual report of the Secretary of State submitted

			 to the Speaker of the House of Representatives and the Committee on Foreign

			 Relations of the Senate under section 116(d) of the Foreign Assistance Act of

			 1961 (22 U.S.C. 2151n(d)).

		4.Regulations

			(a)Interim

			 regulationsNot later than 60 days after the effective date of

			 this Act, the heads of the appropriate government agencies shall prescribe

			 interim regulations for the purpose of carrying out this Act and implementing

			 the obligations of the United States under Article 3 of the Convention Against

			 Torture, subject to any reservations, understandings, declarations, and

			 provisos contained in the Senate resolution advising and consenting to the

			 ratification of the Convention Against Torture, and consistent with the

			 provisions of this Act.

			(b)Final

			 regulationsNot later than 180 days after interim regulations are

			 prescribed under subsection (a), and following a period of notice and

			 opportunity for public comment, the heads of the appropriate government

			 agencies shall prescribe final regulations for the purposes described in

			 subsection (a).

			5.Savings

			 clauseNothing in this Act

			 shall be construed to eliminate, limit, or constrain in any way the obligations

			 of the United States or the rights of any individual under the Convention

			 Against Torture or any other applicable law.

		6.Repeal of

			 superseded authoritySection

			 2242 of the Foreign Affairs Reform and Restructuring Act of 1998 (Public Law

			 105–277; 8 U.S.C. 1231 note) is repealed. Regulations promulgated under such

			 section that are in effect on the date this Act becomes effective shall remain

			 in effect until the heads of the appropriate government agencies issue interim

			 regulations under section 4(a).

		7.Definitions

			(a)Defined

			 termsIn this Act:

				(1)Appropriate

			 government agenciesThe term appropriate government

			 agencies means—

					(A)the intelligence

			 community (as defined in section 3(4) of the National Security Act of 1947 (50

			 U.S.C. 401a(4))); and

					(B)elements of the

			 Department of State, the Department of Defense, the Department of Homeland

			 Security, the Department of Justice, the United States Secret Service, the

			 United States Marshals Service, and any other Federal law enforcement, national

			 security, intelligence, or homeland security agency that takes or assumes

			 custody or control of persons or transports persons in its custody or control

			 outside the United States, other than those elements listed or designated as

			 elements of the intelligence community under section 3(4) of the National

			 Security Act of 1947 (50 U.S.C. 401a(4))).

					(2)Appropriate

			 congressional committeesThe term appropriate congressional

			 committees means—

					(A)the Committees on

			 Armed Services, Homeland Security and Government Affairs, Judiciary, Foreign

			 Relations, and the Select Committee on Intelligence of the Senate; and

					(B)the Committees on

			 Armed Services, Homeland Security, Judiciary, International Relations, and the

			 Permanent Select Committee on Intelligence of the House of

			 Representatives.

					(3)Convention

			 against tortureThe term Convention Against Torture

			 means the United Nations Convention Against Torture and Other Cruel, Inhuman or

			 Degrading Treatment or Punishment, done at New York on December 10, 1984,

			 entered into force on June 26, 1987, signed by the United States on April 18,

			 1988, and ratified by the United States on October 21, 1994 (T. Doc.

			 100–20).

				(4)Expelled

			 personA person who is expelled is a person who is involuntarily

			 transferred from the territory of any country, or a port of entry thereto, to

			 the territory of another country, or a port of entry thereto.

				(5)Extradited

			 personA person who is extradited is an accused person who, in

			 accordance with chapter 209 of title 18, United States Code, is surrendered or

			 delivered to another country with jurisdiction to try and punish the

			 person.

				(6)Returned

			 personA person who is returned is a person who is transferred

			 from the territory of any country, or a port of entry thereto, to the territory

			 of another country of which the person is a national or where the person has

			 previously resided, or a port of entry thereto.

				(b)Same terms as

			 in the convention against tortureExcept as otherwise provided,

			 the terms used in this Act have the meanings given those terms in the

			 Convention Against Torture, subject to any reservations, understandings,

			 declarations, and provisos contained in the Senate resolution advising and

			 consenting to the ratification of the Convention Against Torture.

			8.Effective

			 dateThis Act shall take

			 effect on the date that is 30 days after the date of the enactment of this

			 Act.

		9.Classification

			 in United States Code

			This Act shall

			 be classified to the United States Code as a new chapter of title 50, United

			 States Code.

			

